        Case 1:21-cr-00141-RDM Document 22 Filed 07/02/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

                    Plaintiff,
             v.
                                                         Case No. 21-cr-141 (RDM)
MICHAEL DAUGHTRY,

                    Defendant.


                                       NOTICE

      On July 1, 2021, this Court issued an Order directing defense counsel to file a

statement setting forth Mr. Daughtry’s position on the Speedy Trial Act and the

government’s request for a 60 day continuance. Accordingly, Mr. Daughtry, through

counsel, respectfully submits that there is no objection to the government’s request

or tolling of the Speedy Trial Act during this period.


                                        Respectfully submitted,

                                        A. J. Kramer
                                        Federal Public Defender

                                        _/s/_______________________
                                        Jose A. German
                                        Assistant Federal Public Defender
                                        625 Indiana Ave., N.W., Suite 550
                                        Washington, D.C. 20004
                                        (202) 208-7500
